 



EXHIBIT 10.5

SECOND AMENDMENT
TO THE
HARRIS CORPORATION
MASTER RABBI TRUST AGREEMENT

     WHEREAS, HARRIS CORPORATION (the “Company”) and THE NORTHERN TRUST COMPANY,
an Illinois corporation of Chicago, Illinois (the “Trustee”), executed the
Harris Corporation Master Rabbi Trust Agreement (the “Trust”), effective the 2nd
day of December, 2003; and

     WHEREAS, the Company and the Trustee desire to amend the Trust pursuant to
Section 12, such amendment to be effective the 1st day of January, 2005;

     NOW, THEREFORE, Appendix A of the Trust is amended as follows, but all
other sections of the Trust shall remain in full force and effect without
modification.

     1. Amendment. Appendix A shall be amended by adding the following plans as
Participating Plans:



•   Harris Corporation 2005 Directors’ Deferred Compensation Plan; and   •  
Harris Corporation 2005 Supplemental Executive Retirement Plan.

     2. Effect of Amendment. Except as amended hereby, the Trust shall remain in
full force and effect. This Second Amendment is made for the purposes described
in the recitals hereof, and nothing herein contained shall be construed as a
waiver or modification of existing rights or obligations under the Trust, as
amended. From and after the date hereof reference to the Trust shall be deemed
to be references to the Trust as hereby amended.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Trustee have caused this Second
Amendment to be executed and their respective corporate seals to be affixed and
attested by their respective corporate officers on this 8th day of December,
2004.

            HARRIS CORPORATION
      By:   /s/ Charles J. Greene       Charles J. Greene        Assistant
Treasurer     

ATTEST:



    Scott T. Mikuen
Corporate Secretary

     The undersigned, Scott T. Mikuen, does hereby certify that he/she is the
duly elected, qualified and acting Corporate Secretary of Harris Corporation
(the “Company”) and further certifies that the person whose signature appears
above is a duly elected, qualified and acting officer of the Company with full
power and authority to execute this Second Amendment on behalf of the Company
and to take such other actions and execute such other documents as may be
necessary to effectuate this Second Amendment. Pursuant to Section 12 of the
Trust, the undersigned further certifies that this Second Amendment does not
conflict with the terms of any Plan as defined in the Trust. The undersigned
further represents that The Northern Trust Company may conclusively rely on this
certification.

            By:   /s/ Scott T. Mikuen         Scott T. Mikuen        Corporate
Secretary
Harris Corporation     

            THE NORTHERN TRUST COMPANY
      By:   /s/ Peter R. Sparrow     Name:   Peter R. Sparrow     Title:   Vice
President    

ATTEST:

            By:   /s/ Kristen Guggeis       Name:  Kristen Guggeis      
Title:    Vice President      

2